Title: From George Washington to Major General Thomas Mifflin, 13 March 1777
From: Washington, George
To: Mifflin, Thomas



Dear Sir,
Head quarters. Morris Town. 13th March 1777.

Matters, that could not admit the least delay, have so much engaged my Attention since I had the pleasure of receiving your favour of the 13th Ulto That I could not pay a proper regard to its important Contents ’till within these few days.

Your plan deserves my hearty Approbation, and, when improved by the following Hints, will throw the business of your Department into such a Channell, as that great Good must necessarily result from it.
Is it not an happy Circumstance that We have no other Engineer than Lieut. Colo. Carmovan? A Man of his Importance must not degrade himself by taking care of the intrenching Tools for common use: Some other Mode should be adopted for their preservation—I would have every Tool, on the Iron part stamped, & on the wooden branded, with the Letters U.S.—That they may be seized wherever found: Of which public Notice must be given.
Your Estimate of the number of Regiments in the Eastern and Southern Armies is too low: Therefore your Calculation of Waggons & Horses &C. must necessarily be enlarged—Moreover you have altogether omitted the indispensibly usefull Article of Brigade Waggons for intrenching Tools: They must be made in such a manner as to lock, that the Tools may be better secured.
I fear your allowance of Horses & Forage to the Major & Brigadier-Generals may be under the Mark. These Gentlemen may complain that their Rank is not attended to—Let a generous sufficiency be provided for them.
I concur with You in Opinion That every Reason is against making any Allowance in Cash to such Officers as may not choose to keep the number of Horses allowed them—No person must think of drawing a single Shilling of Public Money as a Perquisite.
With these Additions and Alterations in the Cut of your new Coat, You may set the Taylor to work immediately—Wishing you many happy and honourable days in this suit, I am, Dear Sir, Yr most Hble Sert

Go: Washington

